         Case 1:21-cv-10330-WGY Document 11 Filed 03/01/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                    )
BOSTON PARENT COALITION FOR                         )
ACADEMIC EXCELLENCE CORP.,                          )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           ) Civil Action No. 1:21-cv-10330-WGY
                                                    )
SCHOOL COMMITTEE OF THE CITY OF                     )
BOSTON, ALEXANDRA OLIVER-DAVILA,                    )
MICHAEL O’NEIL, HARDIN COLEMAN,                     )
LORNA RIVERA, JERI ROBINSON, QUOC                   )
TRAN, ERNANI DeARAUJO, and BRENDA                   )
CASSELLIUS,                                         )
                                                    )
       Defendants.                                  )
                                                    )


                               APPEARANCE OF KAY H. HODGE

       Please enter my appearance in this matter on behalf of all Defendants as follows:

       Kay H. Hodge (BBO # 236560)
              khodge@scmllp.com
       Stoneman, Chandler & Miller LLP
       99 High Street
       Boston, MA 02110
       (617) 542-6789

       This appearance is in addition to already-appeared counsel for Defendants Catherine A.

Lizotte, Esq.




                                               1
         Case 1:21-cv-10330-WGY Document 11 Filed 03/01/21 Page 2 of 2




                                              Respectfully submitted,

                                              SCHOOL COMMITTEE OF THE CITY OF
                                              BOSTON, ALEXANDRA OLIVER-DAVILA,
                                              MICHAEL O’NEIL, HARDIN COLEMAN,
                                              LORNA RIVERA, JERI ROBINSON, QUOC
                                              TRAN, ERNANI DeARAUJO, and BRENDA
                                              CASSELLIUS,

                                              By their attorneys,


                                              /s/Kay H. Hodge
                                              Kay H. Hodge (BBO # 236560)
                                                     khodge@scmllp.com
                                              John M. Simon (BBO #645557)
                                                     jsimon@scmllp.com
                                              Stoneman, Chandler & Miller LLP
                                              99 High Street
                                              Boston, MA 02110
                                              (617) 542-6789

                                              Catherine A. Lizotte (BBO #666468)
                                                     catherine.lizotte@cityofboston.gov
                                              Legal Advisor
                                              Boston Public Schools
                                              2300 Washington Street Boston, MA 02119
                                              (617) 635-9250

Dated: March 1, 2021


                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and that paper copies will be sent by first class mail, postage prepaid, to those indicated as non-
registered participants on March 1, 2021.


                                              /s/Kay H. Hodge
                                              Kay H. Hodge




                                                 2
